Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 10/21/2022 is acknowledged.
2.	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunan et al. (US 6,585,944 B1).
	Nunan et al. ‘944 discloses a high oxygen ion conducting/oxygen storage (OIC/OS) capacity material, based upon 100 mole % of the material, comprising: up to about 95 mole% zirconium; up to about 50 mole% cerium; up to about 20 mole% of a stabilizer selected from the group consisting of yttrium, rare earths, and combinations thereof; and about 0.01 to about 25 mole% of a base metal selected from the group consisting of iron, copper, cobalt, nickel, silver, manganese, bismuth and mixtures thereof (See col. 16- col. 17, claim 1).  See also entire reference for more details.
	The reference appears to teach the claimed oxygen storage capacity material comprising a mixed oxide of the same metal components as claimed.  
	The claimed metal contents of ceria, zirconia, and transition metal oxide are met by the reference because they are either falling within and/or overlapping with the disclosed ranges.

B.	Claim(s) 1-2 & 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOTO et al. (US 2019/0321806 A1).
	GOTO et al. ‘806 discloses an oxygen storage material comprising a Ce-Zr-Ln-Ti-based composite oxide containing cerium (Ce), zirconium (Zr), a rare-earth element (Ln: excluding cerium), and titanium (Ti), wherein a, b, x, and y are numbers satisfying conditions of a = 0.4 to 0.6, b = 0.4 to 0.6, x = 0 to a (exclusive of x = 0 and x = a), y = 0 to 0.3 (exclusive of y = 0), and a+b = 1, and δ is a number of 1.7 to 2.2 (See page 9, claim 1).  The Ce-Zr-Ln-Ti-based composite oxide has a cation-ordered structure and contains a pyrochlore phase (See page 9, claim 4).  See also entire reference for more details.
	The reference appears to teach the claimed oxygen storage capacity material comprising a mixed oxide of the same metal components as claimed.  
	The claimed metal contents of ceria, zirconia, and transition metal oxide are met by the reference because they are either falling within and/or overlapping with the disclosed ranges.

C.	Claim(s) 1-4 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida et al. (US 9,962,684 B2).
	Hayashida et al. ‘684 discloses a cerium-zirconium-based composite oxide comprising cerium, zirconium, and a third element other than these elements; wherein the third element is (a) a transition metal element or (b) at least one or more elements selected from the group consisting of rare earth elements and alkaline earth metal elements; wherein the composite oxide has a crystal structure containing a pyrochlore phase, and the third element is contained in an amount of 0.01 to 10 mol% in terms of oxide (See col. 25, claim 1).  The transition metal element (a) is iron (See col. 26, claim 8).  The cerium and the zirconium are contained at a molar ratio of CeO2:ZrO2 = 1:9 to 9:1 in terms of oxide (See col. 26, claim 6).  See also entire reference for more details.
	The reference appears to teach the claimed oxygen storage capacity material comprising a mixed oxide of the same metal components as claimed.  
	The claimed metal contents of ceria, zirconia, and transition metal oxide are met by the reference because they are either falling within and/or overlapping with the disclosed ranges.



Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-20 are pending.  Claims 1-7 are rejected.  Claims 8-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 05, 2022